DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2021 and 06/08/2022 are being considered by the examiner.

Claim Objections
Claims 2-5, 8 and 11-15 are objected to because of the following informalities:  
Claim 2, line 4, recites “the at least a part of the electronic pen”. Examiner suggest “at least the part of the electronic pen”, since the phrase previously appeared in claim 1, line 5.
Claim 3, line 4, recites “the at least a part of the electronic pen”. Examiner suggest “at least the part of the electronic pen”, since the phrase previously appeared in claim 1, line 5.
Claim 4, line 3, recites “the at least a part of the electronic pen”. Examiner suggest “at least the part of the electronic pen”, since the phrase previously appeared in claim 1, line 5.
Claim 5, line 1, recites “the amount”. Examiner suggest “an amount”, to correct antecedent issues.
Claim 5, line 1, recites “a preset value”. Examiner suggests “the preset value”, since the phrase previously appeared in claim 4, line 2.
Claim 5, line 3, recites “the at least a part of the electronic pen”. Examiner suggest “at least the part of the electronic pen”, since the phrase previously appeared in claim 1, line 5
Claim 8, line 6, recites “a screen”. Examiner suggests “the screen”, since the phrase was previously recited claim 8, in line 2.
Claim 11, line 5, recites “an operation”. Examiner suggests “the operation”, since the phrase previously appeared in claim 11, line 1.
Claim 11, lines 5-6, recite “an input”. Examiner suggests “the input”, since the phrase previously appeared in claim 11, line 1.
Claim 12, line 4, recites “the at least a part of the electronic pen”. Examiner suggest “at least the part of the electronic pen”, since the phrase previously appeared in claim 11, line 9.
Claim 13, line 4, recites “the at least a part of the electronic pen”. Examiner suggest “at least the part of the electronic pen”, since the phrase previously appeared in claim 11, line 9.
Claims 14-15 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20140055427 A1, hereinafter Kim).

Regarding Claim 1, Kim teaches a method of operating an electronic device that executes an operation based on a user input via an electronic pen (see Fig. 5, para. [0002]. A mobile terminal and a control method thereof to control the mobile terminal in a more intuitive manner by executing a function corresponding to a user gesture acquired through a stylus), the method comprising: 
connecting to the electronic pen (see para. [0041]-[0042], para. [0049], para. [0123] and para. [0146]. The mobile terminal 100 may include a wireless communication unit 110 (or radio communication unit) that includes a short range communication module 114 (or local area communication module).The wireless communication unit 110 may include at least one module that enables radio communication between the mobile terminal 100 and a radio communication system. The stylus 10 can communicate with an external device through the RF communication unit 31. For example, the RF communication unit 31 can be a short-range communication means including Bluetooth, which communicates with the mobile terminal 100); 
receiving, from the electronic pen, a first input via a touch input to a touch pad (see Fig. 13(b), Fig. 41, para. [0124], para. [0146]. para. [0151] and para. [0215]-[0218]. The first, second and third control signals S1, S2 and S3 generated by the controller 21 of the stylus 10 can be transmitted to the mobile terminal 100 through the RF communication unit 31, and the controller 180 of the mobile terminal 100 can determine user gestures of manipulating the stylus 10 on the basis of the control signals transmitted from the stylus 10.The sensing unit 41 of the stylus can sense a user gesture of manipulating the stylus 10. The sensing unit 41 includes a contact sensor sensing contact of a user's hand with a specific point of the stylus 10, and a button type sensor positioned at a specific point of the body 15 of the stylus 10. The sensing unit 41 can sense a user gesture of gripping the stylus 10, facing the stylus 10 to a specific direction or shaking the stylus 10. Referring to FIG. 13(b), the user may make a gesture of rubbing the body 15 of the stylus 10. That is, the user can make a gesture of moving a finger F in the longitudinal direction of the body 15 of the stylus 10 such that a contact point is continuously changed) or at least one operation of rotation of at least a part of the electronic pen or the entire electronic pen (see Fig. 13(a), Figs. 35-39, para. [0124], para. [0150] and para. [0205]-[0212]. The sensing unit 41 can sense a user gesture of manipulating the stylus 10. The sensing unit 41 include a posture sensor such as an acceleration sensor, a geomagnetic sensor, etc.. The sensing unit 41 can sense a user gesture of gripping the stylus 10, facing the stylus 10 to a specific direction or shaking the stylus 10. Referring to FIG. 13(a), the user may spin the stylus 10. For example, the user can spin the stylus 10 as if the user spins a pen. As shown in FIGS. 35 to 39, the user can spin the stylus 10. For example, the user can spin the stylus 10 in a hand H like pen spinning); and 
executing a preset operation based on the first input (see Fig. 13(a), Figs. 35-39, Fig. 41, Fig. 52,  para. [0143] and para. [0205]-[0212], para. [0215]-[0218], para. [0240]. As shown in FIGS. 10 to 14, the stylus 10 according to an embodiment of the present invention can sense various user gestures of manipulating the stylus 10. A user gesture of manipulating the stylus 10 may reflect an intention of the user. According to an embodiment of the present invention, a specific function of the mobile terminal 100 can be executed on the basis of a user gesture of manipulating the stylus 10, and thus the mobile terminal 100 can be used more conveniently. FIGS. 35 to 39 illustrate a scroll function of the mobile terminal of FIG. 1 according to a gesture of manipulating the stylus. As shown in FIGS. 35 to 39, the user can spin the stylus 10. For example, the user can spin the stylus 10 in a hand H like pen spinning. Referring to FIG. 41, when the user makes a gesture of rubbing the stylus 10, the controller 180 can change the brightness and/or color of the display 151 according to the gesture).

Regarding Claim 3, Kim teaches the method of claim 1.
Kim further teaches wherein the executing of the preset operation comprises changing at least a portion of a screen displayed to a user or the entire screen based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen (see Fig. 13(a), Figs. 35-39, para. [0143] and para. [0205]-[0212]. FIGS. 35 to 39 illustrate a scroll function of the mobile terminal of FIG. 1 according to a gesture of manipulating the stylus. Referring to FIG. 35, image B may be displayed on the display 151. Images A, C and D may be previous and next images of image B although images A, C and D are not currently displayed on the display 151. The user can spin the stylus 10 in the hand H. For example, the user can spin the stylus 10 counterclockwise. Referring to FIG. 36, when the stylus 10 spins, the image displayed on the display 151 can be changed. For example, image B can be changed to image C. Referring to FIG. 37, the user can spin the stylus 10 in the opposite direction. For example, the user can spin the stylus 10 clockwise. Referring to FIG. 38, when the user spins the stylus 10 in the opposite direction, the controller 180 can display the initial image on the display 151. That is, an image can be displayed in one direction or opposite direction according to a spinning direction of the stylus 10. Referring to FIG. 39(b), when the stylus 10 spins, the controller 180 can scroll the web page WP in response to spinning of the stylus 10. If the stylus 10 spins in the opposite direction, the web page WP can be scrolled in the opposite direction).

Regarding Claim 9, Kim teaches the method of claim 1.
Kim further teaches receiving a fifth input via movement of the electronic pen (see Fig. 47 and para. [0232]-[0233]. As shown in FIGS. 47 to 50, the controller 180 of the mobile terminal 100 can execute a function corresponding to a gesture of shaking the stylus 10. Referring to FIG. 47, the user can shake the gripped stylus 10 up and down. Here, the orientation of the stylus 10 may correspond to a first position P1 and a second position P2 according to positions of the shaken stylus 10); and executing a preset operation based on the fifth input (see Figs. 47-49 and para. [0232]-[0237]. Referring to FIG. 48(a), the control 180 can respectively display first and second icons I1 and 12 in the first and second positions P1 and P2 according to the gesture of shaking the stylus 10. The first and second icons I1 and 12 may be icons I corresponding to functions executable using the stylus 10).

Regarding Claim 11, Kim teaches an electronic device configured to execute an operation based on an input via an electronic pen (see Fig. 5, para. [0002]. A mobile terminal and a control method thereof to control the mobile terminal in a more intuitive manner by executing a function corresponding to a user gesture acquired through a stylus), the electronic device (see Fig. 1, mobile terminal 100) comprising: 
a communicator comprising circuitry configured to communicate with the electronic pen (see Fig. 1, wireless communication unit 110, para. [0041]-[0042], para. [0049], para. [0123], para. [0146], para. [0157]. the mobile terminal 100 may include a wireless communication unit 110 (or radio communication unit) that includes a short range communication module 114 (or local area communication module).The wireless communication unit 110 may include at least one module that enables radio communication between the mobile terminal 100 and a radio communication system. The stylus 10 can communicate with an external device through the RF communication unit 31. For example, the RF communication unit 31 can be a short-range communication means including Bluetooth, which communicates with the mobile terminal 100. The first, second and third control signals S1, S2 and S3 generated by the controller 21 of the stylus 10 can be transmitted to the mobile terminal 100 through the RF communication unit 31, and the controller 180 of the mobile terminal 100 can determine user gestures of manipulating the stylus 10 on the basis of the control signals transmitted from the stylus 10); 
at least one memory (see Fig. 1, memory 160, para. [0074]-[0075]) storing a program for executing an operation based on an input via the electronic pen (see para. [0002], para. [0074], para. [0082], para. [0277]-[0278]. The memory 160 may store a program for operations of the controller 180. The above-described method of controlling the mobile terminal (control method thereof to control the mobile terminal in a more intuitive manner by executing a function corresponding to a user gesture acquired through a stylus) may be written as computer programs and may be implemented in digital microprocessors that execute the programs using a computer readable recording medium. The method of controlling the mobile terminal may be executed through software. The software may include code segments that perform required tasks); and 
at least one processor (see Fig. 1, controller 180, para. [0081], para. [0277]. Digital signal processor, processor, microprocessor) configured to execute the program to control the electronic device (see para. [0081]-[0082], para. [0127] and para. [0277] . The software codes may be stored in the memory 160 and executed by the controller 180. The controller 180 of the mobile terminal 100 can execute a function corresponding to a user gesture of manipulating the stylus 10. The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs using a computer readable recording medium. The method of controlling the mobile terminal may be executed through software. The software may include code segments that perform required tasks. Programs or code segments may also be stored in a processor readable medium) to: 
connect to the electronic pen, receive a first input via a touch input to a touch pad (see Fig. 13(b), Fig. 41, para. [0124], para. [0146]. para. [0151] and para. [0215]-[0218]. The first, second and third control signals S1, S2 and S3 generated by the controller 21 of the stylus 10 can be transmitted to the mobile terminal 100 through the RF communication unit 31, and the controller 180 of the mobile terminal 100 can determine user gestures of manipulating the stylus 10 on the basis of the control signals transmitted from the stylus 10.The sensing unit 41 of the stylus can sense a user gesture of manipulating the stylus 10. The sensing unit 41 includes a contact sensor sensing contact of a user's hand with a specific point of the stylus 10, and a button type sensor positioned at a specific point of the body 15 of the stylus 10. The sensing unit 41 can sense a user gesture of gripping the stylus 10, facing the stylus 10 to a specific direction or shaking the stylus 10. Referring to FIG. 13(b), the user may make a gesture of rubbing the body 15 of the stylus 10. That is, the user can make a gesture of moving a finger F in the longitudinal direction of the body 15 of the stylus 10 such that a contact point is continuously changed) or at least one operation of a rotation of at least a part of the electronic pen or the entire electronic pen (see Fig. 13(a), Figs. 35-39, para. [0124], para. [0150] and para. [0205]-[0212]. The sensing unit 41 can sense a user gesture of manipulating the stylus 10. The sensing unit 41 include a posture sensor such as an acceleration sensor, a geomagnetic sensor, etc.. The sensing unit 41 can sense a user gesture of gripping the stylus 10, facing the stylus 10 to a specific direction or shaking the stylus 10.Referring to FIG. 13(a), the user may spin the stylus 10. For example, the user can spin the stylus 10 as if the user spins a pen. As shown in FIGS. 35 to 39, the user can spin the stylus 10. For example, the user can spin the stylus 10 in a hand H like pen spinning), and 
execute a preset operation based on the first input (see Fig. 13(a), Figs. 35-39, Fig. 41, Fig. 52,  para. [0143] and para. [0205]-[0212], para. [0215]-[0218], para. [0240]. As shown in FIGS. 10 to 14, the stylus 10 according to an embodiment of the present invention can sense various user gestures of manipulating the stylus 10. A user gesture of manipulating the stylus 10 may reflect an intention of the user. According to an embodiment of the present invention, a specific function of the mobile terminal 100 can be executed on the basis of a user gesture of manipulating the stylus 10, and thus the mobile terminal 100 can be used more conveniently. FIGS. 35 to 39 illustrate a scroll function of the mobile terminal of FIG. 1 according to a gesture of manipulating the stylus. As shown in FIGS. 35 to 39, the user can spin the stylus 10. For example, the user can spin the stylus 10 in a hand H like pen spinning. Referring to FIG. 41, when the user makes a gesture of rubbing the stylus 10, the controller 180 can change the brightness and/or color of the display 151 according to the gesture).

Regarding Claim 13, Kim teaches the electronic device of claim 11.
Kim further teaches wherein the at least one processor is further configured to control the electronic device (see para. [0081]-[0082], para. [0127] and para. [0277]. The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs using a computer readable recording medium) to change at least a portion of a screen displayed to a user or the entire screen based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen (see Fig. 13(a), Figs. 35-39, para. [0143] and para. [0205]-[0212]. FIGS. 35 to 39 illustrate a scroll function of the mobile terminal of FIG. 1 according to a gesture of manipulating the stylus. Referring to FIG. 35, image B may be displayed on the display 151. Images A, C and D may be previous and next images of image B although images A, C and D are not currently displayed on the display 151. The user can spin the stylus 10 in the hand H. For example, the user can spin the stylus 10 counterclockwise. Referring to FIG. 36, when the stylus 10 spins, the image displayed on the display 151 can be changed. For example, image B can be changed to image C. Referring to FIG. 37, the user can spin the stylus 10 in the opposite direction. For example, the user can spin the stylus 10 clockwise. Referring to FIG. 38, when the user spins the stylus 10 in the opposite direction, the controller 180 can display the initial image on the display 151. That is, an image can be displayed in one direction or opposite direction according to a spinning direction of the stylus 10. Referring to FIG. 39(b), when the stylus 10 spins, the controller 180 can scroll the web page WP in response to spinning of the stylus 10. If the stylus 10 spins in the opposite direction, the web page WP can be scrolled in the opposite direction).

Regarding Claim 14, Kim teaches the electronic device of claim 11.
Kim further teaches wherein the at least one processor is further configured to control the electronic device (see para. [0081]-[0082], para. [0127] and para. [0277]. The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs using a computer readable recording medium) to receive a fifth input via movement of the electronic pen (see Fig. 47 and para. [0232]-[0233]. As shown in FIGS. 47 to 50, the controller 180 of the mobile terminal 100 can execute a function corresponding to a gesture of shaking the stylus 10. Referring to FIG. 47, the user can shake the gripped stylus 10 up and down. Here, the orientation of the stylus 10 may correspond to a first position P1 and a second position P2 according to positions of the shaken stylus 10), and execute a preset operation based on the fifth input (see Figs. 47-49 and para. [0232]-[0237]. Referring to FIG. 48(a), the control 180 can respectively display first and second icons I1 and 12 in the first and second positions P1 and P2 according to the gesture of shaking the stylus 10. The first and second icons I1 and 12 may be icons I corresponding to functions executable using the stylus 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of Yoshida et al. (US 20150241237 A1, hereinafter Yoshida).

Regarding Claim 2, Kim teaches the method of claim 1.
Kim does not explicitly teach wherein the executing of the preset operation comprises changing a viewpoint of a user on a screen displayed to the user based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen.
However, Yoshida teaches wherein the executing of the preset operation comprises changing a viewpoint of a user on a screen displayed to the user based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen (see Figs. 24A-24C, para. [0030], para. [0194]and para. [0200]-[0202]. View point changes according to rotation direction of a pen-type scanner. The switching of the output information in the coordinate information may include switching of layers of a map image to be displayed on the output unit (a display device), continuous switching, such as enlargement or reduction, movement of a map screen in XY directions, a dynamic change of a scenery screen having a moved view point in a three-dimensional map or the like. As shown in FIG. 24A, if the user rotates the scanner in the counterclockwise direction, the view point rises to a position (1). Then, as shown in FIG. 24B, if the scanner rotates in the clockwise direction, the risen view point falls).
Kim and Yoshida are related to user interfaces and pens, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim with Yoshida’s teachings, since it would have enhanced the user interface by providing a user friendly function that allows the user to change the view point of the display screen intuitively.  

Regarding Claim 12, Kim teaches the electronic device of claim 11.
 Kim further teaches wherein the at least one processor is further configured to control the electronic device (see para. [0081]-[0082], para. [0127] and para. [0277]. The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs using a computer readable recording medium).
Kim does not explicitly teaches to change a viewpoint of a user on a screen displayed to the user based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen.
However, Yoshida teaches to change a viewpoint of a user on a screen displayed to the user based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen (see Figs. 24A-24C, para. [0030], para. [0194]and para. [0200]-[0202]. View point changes according to rotation direction of a pen-type scanner. The switching of the output information in the coordinate information may include switching of layers of a map image to be displayed on the output unit (a display device), continuous switching, such as enlargement or reduction, movement of a map screen in XY directions, a dynamic change of a scenery screen having a moved view point in a three-dimensional map or the like. As shown in FIG. 24A, if the user rotates the scanner in the counterclockwise direction, the view point rises to a position (1). Then, as shown in FIG. 24B, if the scanner rotates in the clockwise direction, the risen view point falls).
Kim and Yoshida are related to user interfaces and pens, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the user interface of the electronic device disclosed by Kim with Yoshida’s teachings, since it would have enhanced the user interface by providing a user friendly function that allows the user to change the view point of the display screen intuitively.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of Idzik et al. (US 20140035886 A1, hereinafter Idzik).

Regarding Claim 4, Kim teaches the method of claim 1.
Kim does not explicitly teach wherein the executing of the preset operation comprises increasing or reducing a preset value based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen.
However, Idzik teaches wherein the executing of the preset operation comprises increasing or reducing a preset value based on a touch input direction with respect to the touch pad or a rotational direction of the rotation of the at least a part of the electronic pen or the entire electronic pen (see Fig. 5 para. [0040]-[0042]. The control circuit 103 then uses the foregoing received information in combination to determine at least one of an angle of inclination of the stylus 100 (i.e., an angle of the stylus 100 with respect to the scribing surface 102) and/or rotation of the stylus 100 about a central longitudinal axis. Such tilt and rotation information, in turn, can be used by the control circuit 103 in any of a variety of ways as yet another user input. As one simple example, rotating the stylus 100 clockwise while hovering above a given image can cause the image to enlarge by some amount proportional to the amount of rotation while rotating the stylus 100 counter-clockwise can impose the contrary effect).
Kim and Idzik are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim with Idzik’s teachings, since it would have enhanced the user interface buy allowing the user to perform a function based on a simple stylus gesture and thus increasing the number of possible interaction between a stylus and a corresponding electronic device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of Idzik (US 20140035886 A1), further in view of Hicks et al. (US 20140218343 A1, hereinafter Hicks).

Regarding Claim 5, Kim and Idzik teach the method of claim 4.
Although, Idzik teaches that information can serve to indicate when the user rotates the stylus as well as the direction, speed, and duration of such rotation and that rotation information, in turn, can be used by the control circuit in any of a variety of ways as yet another user input (see para. [0041]-[0042]).
Kim and Idzik do not explicitly teach wherein the amount by which a preset value increases or decreases varies based on a touch input speed with respect to the touch pad or a rotational speed of the rotation of the at least a part of the electronic pen or the entire electronic pen.
However, Hicks teaches wherein the amount by which a preset value increases or decreases varies based on a touch input speed with respect to the touch pad or a rotational speed of the rotation of the at least a part of the electronic pen or the entire electronic pen (see para. [0051] In the example shown in FIG. 3b, when the user performs the counter-clockwise circular stylus hover over gesture, the screen brightness decreases, as shown. In this example case, the hover over action mode is enabled and the function of decreasing screen brightness is accompanied by a graphic showing a decreasing value bar beneath a brightness icon. In other embodiments the function may be accompanied by sounds, or a combination of graphics and sounds. As previously explained, the resulting action may be user-configurable or hard-coded and the rate of the function may be associated with the speed with which the user performs the stylus gesture).
Kim, Idzik and Hicks are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim and Idzik with Hick’s teachings, since it would have further enhanced the user interface by providing an intuitive gesture that would have allowed the user to control a function on the electronic device with ease.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of Altman et al. (US 20150242002 A1, hereinafter Altman).
Regarding Claim 6, Kim teaches the method of claim 1.
Kim further teaches determining an orientation of the electronic pen (see para. [0186]. the controller 180 can sense the orientation of the stylus 10 gripped by the user); 
Kim does not explicitly teach wherein the executing of the preset operation comprises: executing the preset operation based on the orientation of the electronic pen.
However, Altman teaches wherein the executing of the preset operation comprises: determining an orientation of the electronic pen (see para. [0044]. An accelerometer may be used to detect rolling and/or twisting of the pen 122 and/or the orientation of the body of the pen 122 about the longitudinal axis 126. The accelerometer may be located in the pen 122 body. The pen 122 is capable of transmitting the signal from the accelerometer to the user device 102 using ultrasound signals or any other suitable communication means such as Bluetooth, Bluetooth Low Energy (BTLE), or the like) and executing the preset operation based on the orientation of the electronic pen (see Figs. 4A-4C para. [0073]-[0077]. The user device 102 may interpret the pen 122's position at the orientation PO.sub.1, the height Z.sub.1, and the cursor location C1 as a particular command. For example, the command may be interpreted as MOVE ONE LINE UP on a page on the screen 104. Alternatively, the command may be interpreted as ZOOM IN on a page on the screen 104. Alternatively still, the command may be interpreted as INCREASE MEDIA VOLUME of music, a game, a video playing on the user device 102).
Kim and Altman are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim with Altman’s teachings, since it would have further enhanced the user interface by providing a user a quick and easy form of executing preset operations by altering the stylus orientation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of  Hicks et al. (US 20140218343 A1, hereinafter Hicks).

Regarding Claim 7, Kim teaches the method of claim 1.
Kim does not explicitly teach receiving a second input for selecting at least one of an area, field, task, or application to execute the preset operation, wherein the executing of the preset operation comprises executing the preset operation with respect to at least one of the area, field, task, or application selected based on the second input.
However Hicks teaches receiving a second input for selecting at least one of an area, field, task, or application to execute the preset operation (see Figs. 5a, Figs. 6-7 para. [0054]-[0055] and para. [0059]. A stylus sensitive display screen is displaying a selection of text. The text could be, for example, a page of handwritten notes, a word document, or any other selection of text this is editable. In the example shown in FIG. 5a, the user is viewing page 1 of the text and has selected the text outlined in the dashed line. Such optional highlighting may assist the user in identifying what file or application will be deleted before performing the gesture. The text may be selected in any suitable manner using the stylus, the user's finger, or any other selection method (note that selection of the content may have been pre-established prior to the delete action, or at the same time as the delete action such as the case when the stylus is pointing at the target content to be acted upon in response to the hovering gesture). The method may continue with determining 706 whether the stylus is pointing to selected content on the electronic device. In some embodiments, the selected content may include, for example, a section of text, a selected file or application, or any other selected content displayed on the electronic device. Note that in some cases, the mere act of pointing the stylus at the target content effectively amounts to selecting that content, without anything further (e.g., no highlighting). If the stylus is pointing to selected content on the electronic device, the method may continue with performing 707 a desired function on the selected content. The desired function may be hard-coded or user-configurable and examples may include deleting the selected text or file, running the selected application, increasing font size, or any other action that may be performed on the selected content), wherein the executing of the preset operation comprises executing the preset operation with respect to at least one of the area, field, task, or application selected based on the second input (see Fig. 5b, Figs. 6-7, para. [0054]-[0055] and para. [0059]. As can be seen in reference to FIG. 5b, when the user performs the cross-out gesture while the stylus is hovering above the device the selected content is deleted. In this particular embodiment, the cross-out gesture includes two horizontal strokes of the stylus back and forth above the words that are intended to be deleted, as if the user were crossing out those words. Figure 6 shows a sub-menu that may customize the stylus hover over gestures within the word processor application. As shown, the user in this example has associated the X gesture with undo, the clockwise circular gesture with increasing font size, the counter-clockwise circular gesture with decreasing font size, and the cross-out gesture with delete. Other example applications that may benefit from real-time application specific stylus hover over gesture configuration include eBooks, photo viewers, browsers, file managers, and video players, just to name a few).
Kim and Hicks are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim with Hick’s teachings, since it would have enhanced the user interface by providing a discreet and intuitive way for a user to interact with a device without overly distracting the user (or others nearby) from other events occurring during the interaction (Hicks para. [0021]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of  Chang (US 20160139690 A1).

Regarding Claim 8, Kim teaches the method of claim 1.
Kim does not explicitly teach receiving a third input of selecting a point on a screen displayed to a user; and receiving, while receiving the third input, a fourth input of moving the electronic pen, wherein the executing of the preset operation comprises moving, based on the fourth input, at least a portion of a screen displayed to the user or the entire screen with respect to the point.
However, Chang teaches receiving a third input of selecting a point on a screen displayed to a user (see Fig. 5 and para. [0045]-[0046]. Equipment 80 of FIG. 5 may be a touch screen display that includes touch sensor 84 and display 86 (i.e., touch sensor 84 may overlap display 86). Equipment 80 may display content on display 86 such as object 97. When tip 18 is pressed against the surface of equipment 80 at location 90, location 90 (and tip 18) may form a point of rotation for stylus 10 and may help stabilize stylus 10 so that stylus 10 may be rotated smoothly and accurately); and
receiving, while receiving the third input, a fourth input of moving the electronic pen, wherein the executing of the preset operation comprises moving, based on the fourth input, at least a portion of a screen displayed to the user or the entire screen with respect to the point (see Fig. 5 and para. [0045]-[0046]. As shown in FIG. 5, stylus 10 may be rotated to control equipment 80. Rotational motion of stylus 10 may be monitored using inertial sensor 28. Stylus 10 may be rotated when stylus 10 is being held in free space by a user or may be rotated while tip 18 of stylus 10 is being pressed against a surface such as the surface of equipment 80 of FIG. 5. When tip 18 is pressed against the surface of equipment 80 at location 90, location 90 (and tip 18) may form a point of rotation for stylus 10 and may help stabilize stylus 10 so that stylus 10 may be rotated smoothly and accurately. When operated in a rotational controller mode in this way, stylus 10 may be rotated in directions 98 about axis 24 while tip 18 remains in contact with point 90. Rotational motion of stylus 10 about axis 24 may be detected by inertial sensor 28 and transmitted wirelessly to equipment 80 using wireless circuitry 72. Equipment 80 may receive the wirelessly transmitted signals and may take appropriate action based on the rotational input gathered using stylus 30. For example, in a drawing application that is displaying an on-screen object such as object 97 the input from inertial sensor 28 may be used to rotate object 97 about rotational axis 92 or other suitable rotational axis for object 97. Rotational axis 92 may be aligned with axis 24, so that tilting of stylus 10 relative to the X-Y plane (and Z-axis) of FIG. 5 results in corresponding changes to the orientation, of axis 92 or rotational axis 92 may be in a fixed location relative to object 97 (e.g., axis 92 may lie in the X-Y plane of FIG. 5, which is the plane of display 86, may be perpendicular to the X-Y plane of FIG. 5, etc.).
Kim and Chang are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim with Chang’s teachings, since by pressing the tip against the surface of equipment at a location, the location and tip may form a point of rotation for stylus and may help stabilize stylus so that stylus may be rotated smoothly and accurately (Chang para. [0046]).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140055427 A1), in view of  Ben Ayed (US 20050110778 A1).

Regarding Claim 10, Kim teaches the method of claim 1
Although Kim teaches the stylus can communicate with an external device through the RF communication unit (see para. [0123]). The first, second and third control signals S1, S2 and S3 generated by the controller of the stylus can be transmitted to the mobile terminal through the RF communication unit, and the controller of the mobile terminal can determine user gestures of manipulating the stylus  on the basis of the control signals transmitted from the stylus (para. [0146]).
Kim does not explicitly teach selecting a target device via the electronic pen; connecting to the target device; and transmitting or receiving information to or from the target device.
However Ben Ayed teaches teach selecting a target device via the electronic pen (see para. [0051] and Fig. 3. The user aims stylus 10 to a second device equipped with a two-way wireless communication means such as Bluetooth and activates switch 12); connecting to the target device (see para. [0051] and Fig. 3. The stylus establishes a two-way wireless connection with the second device in step 36); and transmitting or receiving information to or from the target device (see para. [0051] and Fig. 3. The second device will accept data from the stylus and display it. If the second device does not have appropriate drivers or software, the stylus may transfer drivers and software to the second device).
Kim and Ben Ayed are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the method disclosed by Kim with Ben Ayed’s teachings, since it would have provided a quick simple way of establishing communication with a target device. 

Regarding Claim 15, Kim teaches the electronic device of claim 11.
Kim further teaches wherein the at least one processor is further configured to control the electronic device (see para. [0081]-[0082], para. [0127] and para. [0277]. The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs using a computer readable recording medium). 
Although Kim teaches the stylus can communicate with an external device through the RF communication unit (see para. [0123]). The first, second and third control signals S1, S2 and S3 generated by the controller of the stylus  can be transmitted to the mobile terminal  through the RF communication unit, and the controller of the mobile terminal can determine user gestures of manipulating the stylus  on the basis of the control signals transmitted from the stylus (para. [0146]).
Kim does not explicitly teach to select a target device via the electronic pen, connect to the target device, and transmit or receive information to or from the target device.
However, Ben Ayed teaches to select a target device via the electronic pen (see para. [0051] and Fig. 3. The user aims stylus 10 to a second device equipped with a two-way wireless communication means such as Bluetooth and activates switch 12); connect to the target device (see para. [0051] and Fig. 3. The stylus establishes a two-way wireless connection with the second device in step 36); and transmit or receive information to or from the target device(see para. [0051] and Fig. 3. The second device will accept data from the stylus and display it. If the second device does not have appropriate drivers or software, the stylus may transfer drivers and software to the second device).
Kim and Ben Ayed are related to user interfaces and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying user interface of the electronic device disclosed by Kim with Ben Ayed’s teachings, since it would have provided a quick simple way of establishing communication with a target device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/30/2022B